                                           Case 4:21-cv-05027-KAW Document 7 Filed 07/30/21 Page 1 of 2




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6
                                         CHANDRA KISHOR,
                                   7                                                          Case No. 21-cv-05027-KAW (PR)
                                                         Petitioner,
                                   8
                                                  v.                                          ORDER OF TRANSFER
                                   9
                                         GIGI MATTESON, Warden,
                                  10
                                                         Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, an inmate at California State Prison, Solano (“SOL”), in Vacaville, proceeding

                                  14   pro se, filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254 seeking expedited

                                  15   release because he has underlying health conditions that make him susceptible to Covid19 and

                                  16   because of unsafe and inadequate Covid19 protocols at SOL. Petitioner was convicted and

                                  17   sentenced in the Sacramento County Superior Court. Both Sacramento County and SOL are

                                  18   located in the Eastern District of California.

                                  19          A federal petition for a writ of habeas corpus made by a person in custody under the

                                  20   judgment and sentence of a state court is properly filed in either the district of confinement or the

                                  21   district of conviction. 28 U.S.C. § 2241(d). The district court where the petition is filed may

                                  22   transfer the petition to the proper district in the furtherance of justice. Id. Federal courts in

                                  23   California traditionally have chosen to hear petitions challenging a conviction or sentence in the

                                  24   district of conviction. See Dannenberg v. Ingle, 831 F. Supp. 767, 767 (N.D. Cal. 1993). But if

                                  25   the petition challenges the manner in which a sentence is being executed, e.g., if it involves parole

                                  26   or time credits claims, the district of confinement is the preferable forum. See Habeas L.R. 2254-

                                  27   3(b)(2); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989).

                                  28          Petitioner challenges the manner in which his sentence is being executed. Therefore, the
                                           Case 4:21-cv-05027-KAW Document 7 Filed 07/30/21 Page 2 of 2




                                   1   district of confinement, the Eastern District, is the proper venue for this proceeding. Even if

                                   2   Petitioner challenged his conviction or sentence, the proper district would also be the Eastern

                                   3   District.

                                   4           Accordingly, pursuant to 28 U.S.C. § 1406(a) and Habeas L.R. 2254-3(b), and in the

                                   5   interest of justice, the Clerk of the Court is ordered to TRANSFER this action to the United States

                                   6   District Court for the Eastern District of California.

                                   7           All pending motions are TERMINATED on this Court’s docket.

                                   8

                                   9           IT IS SO ORDERED.

                                  10   Dated: July 30, 2021

                                  11
                                                                                                    KANDIS A. WESTMORE
                                  12                                                                United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
